



COURT OF APPEAL FOR ONTARIO

CITATION: Medcof (Re), 2014 ONCA 868

DATE: 20141203

DOCKET: C58441

Doherty, Feldman and Epstein JJ.A.

IN THE MATTER OF WILLIAM MEDCOF

AN APPEAL UNDER PART XX.1 OF THE
CODE

James Carlisle, for the appellant

Jocelyn Speyer, for the respondent

Gavin S. MacKenzie, appearing for the Centre for
    Addiction and Mental Health

Heard:  November 26, 2014

On appeal against the disposition of the Ontario Review
    Board dated, February 21, 2014.

APPEAL BOOK ENDORSEMENT

[1]

The Boards finding is set out at page 7.  Having regard to the
    appellants admitted non-compliance with the terms of his previous
    dispositions, the appellants lack of insight into his condition and medical
    needs, and the events of the last year, we cannot describe the Boards decision
    as unreasonable.

[2]

The appeal must be dismissed.


